SiebeciceR, J.
Tbe defendant asks tbis court most earnestly that we re-examine tbe grounds of tbe decision on the former appeal of tbis ease, and insists that the rule of law therein applied to tbe case is contrary to tbe established law of the federal and state adjudications on tbe subject. It is-contended that tbe decision on tbe former appeal, holding that tbe amendment of tbe plaintiff’s complaint there involved did not constitute a departure from tbe cause of action alleged in tbe original complaint, should be modified,' and that this court should now bold that tbe amendment of tbe complaint introduced a different cause of action from tbe one originally stated, and that tbe two-year limitation of the-federal statute effectively barred the cause of action alleged in the amended complaint. Upon consideration of tbe questions presented we are satisfied that tbe former decision of tbis court must stand as declaring tbe law applicable to the case and that tbe trial court properly applied the law to tbe litigated issues.
It is contended that tbe sum awarded by tbe jury in diminution of plaintiff’s damages on account of bis failure to exercise ordinary care is wholly inadequate. We have examined the record and the claims of tbe appellant on tbis point. *597It is considered that the verdict of the jury on the question of damages is justified by the facts and circumstances of the case and that it should not he disturbed..
By the Court. — The judgment is affirmed.